 1   Jason D. Lamm (018454)
     Law Office of Jason Lamm
 2
     6245 North 24th Pkwy, Ste. 208
 3   Phoenix, AZ 85016-2030
     Tel: (602) 222-9237
 4   Fax: (602) 222-2299
     Email: jlamm@cyberlawaz.com
 5
     David J. Don (016462)
 6
     LAW OFFICE OF DAVID J. DON, PLLC
 7   301 E. Bethany Home Rd., Suite B-100
     Phoenix, Arizona 85012
 8   Tel: 480-948-1212
     Fax: 480-696-7756
 9
     Email: david@azcivilrights.com
10
     Attorneys for Plaintiff Leslie A. Merritt, Jr.
11
                      IN THE UNITED STATES DISTRICT COURT
12                        FOR THE DISTRICT OF ARIZONA
13
     Leslie A Merritt, Jr., a single man,     )   Case No.: CV17-4540-PHX-DGC
14                                            )
                  Plaintiff,                  )   PLAINTIFF’S MOTION TO
15         vs.                                )   AMEND JOINT PRETRIAL
                                              )   ORDER (DOC 334)
16
     State of Arizona, et al.                 )
17                                            )
                  Defendants.                 )
18

19
           Plaintiff, through undersigned counsel, hereby moves to amend the Joint
20
     Pretrial Order (Doc 334) to the extent that Plaintiff may add (2) additional exhibits
21
     – a DVD containing the video recording of the interrogation by detectives of
22
     Plaintiff’s (then) finance, Eddina Sauceda, and a second DVD containing the video
23
     recording of the interrogation of the Plaintiff by detectives.
24

25

26

27
                                               -1-
28
 1
           The parties have already stipulated to the admissibility of the transcript of Ms.
 2
     Sauceda’s interrogation (Exhibit 43), and also the transcript of the Plaintiff’s
 3
     interrogation (Exhibit 48). (Doc. 334 at 25(F)(1)(a). The respective video recordings
 4
     were seasonably disclosed, are substantively identical to the aforementioned
 5
     transcripts, and would assist the jury in evaluating the evidence at trial. Moreover,
 6
     because the parties have stipulated that the respective transcripts may be received
 7
     into evidence, the Defendant will not suffer any prejudice if this Motion is granted
 8
     or if the jury views the recordings.
 9
           Before filing this Motion, undersigned counsel consulted with defense
10
     counsel about his position with regard to the proposed amendment. No agreement
11
     as to admissibility was reached as defense counsel maintained that the contents of
12
     the videos are “post-arrest”.
13

14
                        DATED this 30th day of September, 2020.
15

16                                    LAW OFFICE OF JASON LAMM

17                                    By:   /s/ Jason D. Lamm
                                            Jason D. Lamm
18                                          Attorney for Plaintiff Leslie Merritt, Jr.
19
                                      LAW OFFICES OF DAVID J. DON, P.L.L.C.
20
                                      By:   /s/ David J. Don
21                                          David J. Don
                                            Attorney for Plaintiff Leslie Merritt, Jr.
22

23

24

25

26

27
                                               -2-
28
 1                              CERTIFICATE OF SERVICE
 2
             I certify that on this 30th day of September, 2020, I electronically
 3   transmitted the attached document to the Clerk’s Office using the CM/ECF system
     for filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
 4   registrants:
 5                                   Clerk of the Court
                      United States District Court, District of Arizona
 6
                            Sandra Day O’Connor Courthouse
 7                                401 W. Washington St.
                                    Phoenix, AZ 85003
 8
                                 Edward F. Novak, Esq.
 9
                                    Melissa Ho, Esq.
10                              Jonathan G. Brinson, Esq.
                                    Andrew Fox, Esq.
11                                    Polsinelli PC
                          One East Washington Street, Suite 1200
12                                 Phoenix, AZ 85004
13
          enovak@polsinelli.com; mho@polsinelli.com, jbrinson@polsinelli.com
14   Attorneys for Defendant State of Arizona, Heston Silbert, Christopher Kalkowski,
     Frank Milstead, Ken Hunter, Kelly M. Heape, Jennifer Pinnow, Anthony Falcone
15

16
     By:   /s/ Kathryn Miller
17         Kathryn Miller

18

19

20

21

22

23

24

25

26

27
                                             -3-
28
